Per Curiam.

The record discloses sufficient evidence to justify a finding that the note in suit was not presented within a reasonable time. The said note was made payable on demand, without interest, and was given by the maker in part settlement of a previous indebtedness to the holder. It was, therefore, incumbent upon the plaintiff, in order to hold the defendant herein liable as an indorser upon-said note, to present the same within a reasonable time after the making thereof (Crim v. Starkweather, 88 N. Y. 339), and injury will be presumed until it is made to appear that no damage could have resulted from the failure so to do. The mere insolvency of the maker is not a sufficient reason for failing of seasonable presentation. Smith v. Miller, 52 N. Y. 545; Manning v. Lyon, 70 Hun, 345; Carroll v. Sweet, 128 N. Y. 19, reversing 25 N. Y. St. Rep. 356, cited by the plaintiff. Since the plaintiff failed to show that injury *517did not result from the omission to present the note in due time the justice was right in rendering judgment, as he did, in favor of the defendant.
There being no other ground urged for the reversal of the judgment, it must be affirmed, with costs.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment affirmed, with costs.